Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered.

Claim Rejections Withdrawal
Applicant’s amendment of Claim 1 is acknowledged. Thus, the rejection under 35 U.S.C. 112(b) is withdrawn.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 18 and 22-24 rejected under 35 U.S.C. 103 as being unpatentable over Cheng (U.S. Patent Pub. No. 2015/0038378) of record, in view of Shimoyama (U.S. Patent Pub. No. 2011/0152694) of record.
	Regarding Claim 1
	FIG. 9 of Cheng discloses a sensor comprising: a predetermined number of vesicles (138); and a first detector including a drain electrode (104), a source electrode (102), a channel film (10) between the drain electrode and the source electrode, and a trench (between the drain electrode and the source electrode), the channel film being configured to allow adsorption of vesicles in the trench between the drain electrode and the source electrode.
Cheng fails to disclose “allow adsorption of only one vesicle in the trench”.
	FIG. 9 of Shimoyama discloses a similar sensor, comprising a trench (space between 33) being configured to allow adsorption of only one vesicle (3) in the trench. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Shimoyama. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of optical measurement (Para. 3 of Shimoyama).

	Regarding Claim 2
	The claim “the first detector is configured to output a signal corresponding 10to presence or absence of a detection target” containing a recitation with respect to the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 R-1.
	
	Regarding Claim 18
	FIG. 9 of Cheng discloses the detection target include gas [0072].

	Regarding Claim 22
	FIG. 9 of Shimoyama discloses a part of one vesicle of the vesicles is potentially provided in the trench.

	Regarding Claim 23
	FIG. 9 of Shimoyama discloses the dimensions of the trench has a dimension that is not less than 50 nm and not higher than I µm [0055].

	Regarding Claim 24
	FIG. 9 of Shimoyama discloses a well or a passage structure, and wherein each of the well and the passage structure is configured to expose the trench.

Claims 3-6 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Shimoyama, in view of Saito (U.S. Patent No. 9,404,880) of record.
	Regarding Claim 3

Cheng as modified by Shimoyama fails to disclose “a second detector a drain electrode, a source electrode, a channel film between the drain electrode and the source electrode, and a trench, the channel film being configured to allow adsorption of only one vesicle in the trench between the drain electrode and the source electrode”.
	FIG. 5 of Saito discloses a similar sensor, comprising a second detector including a drain electrode (D4), a source electrode (D3), a channel film (G2) between the drain electrode and the source electrode. FIG. 9 of Shimoyama further discloses a trench (space between 33) being configured to allow adsorption of only one vesicle (3) in the trench, it would have been obvious to one of ordinary skill in the art that the channel film in the second detector being configured to allow adsorption of only one vesicle in the trench between the drain electrode and the source electrode, because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Saito. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of improving detection sensitivity (Col. 1, Lines 36-37 of Saito).
	
	Regarding Claim 4
	The claim “each of the first detector and the second detectors is configured to output a signal corresponding to presence or absence 20of a detection target” containing a Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 R-1.

	Regarding Claim 5
	FIG. 9 of Shimoyama discloses a judging portion configured to judge the number of detection targets based on the output signal of the first detector and the output signal of second 25detector [0007].

	Regarding Claim 6
	FIG. 2 of Cheng discloses each of the first detector and the second detector includes a first structure in which a current corresponding to the signal flows, and a second 30structure whose electrical condition changes when the detection target adheres to the second structure [0019], the first structure includes the drain electrode (104), the source electrode (102), the channel film (10), and a first- 17 - insulating film (132, FIG. 3) provided on an upper surface of the channel film, covering the drain electrode and the source electrode and including the trench, the source electrode being disposed spaced from the drain electrode, the channel film connecting the drain electrode and the source electrode, and the second structure is provided on the channel 5film in the trench. 
	


	FIG. 5 of Saito discloses the channel film of the first detector and the channel film of the second detector comprises graphene, Si, Ge, group III-V 35element compound or C, or substance containing at least- 19 - one of those materials (Col. 4, Lines 8-15).

Claims 7-9 and 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Shimoyama and Saito, in view of Sachs (U.S. Patent Pub. No. 2009/0233330) of record.
	Regarding Claim 7
Cheng as modified by Shimoyama and Saito discloses Claim 6. 
Cheng as modified by Shimoyama and Saito fails to explicitly disclose “the second structure includes a lipid and a first ion-channel receptor provided in the lipid”.
	FIG. 3 of Sachs discloses a similar sensor, wherein the second structure includes a lipid (40) and a first ion-channel receptor provided in the lipid [0065]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Sachs. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of particular applications (Para. 24 of Sachs).

	Regarding Claim 8
	The recitation “the second 10structure forms an ion channel through which a first ion passes, when the detection target adheres to the first ion-channel receptor” is only a statement of the inherent properties of the device. When the structure recited in the 

	Regarding Claim 9
	FIG. 9 of Shimoyama discloses the trench has dimensions corresponding to a size of the second 15structure.

	Regarding Claim 15
	FIG. 2 of Sachs discloses a probe provided on the channel film of the second detector and configured to bond to a second structure whose electrical condition changes when the detection 20target adheres to the second structure [0075].

	Regarding Claim 16
	FIG. 9 of Cheng discloses a marker provided in the second structure and configured to bond to the probe [0080].

	Regarding Claim 17
	FIG. 2 of Sachs discloses a 25third detector (24) configured to output a reference signal [0073].

Claims 10 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Shimoyama, Saito, and Sachs, in view of Hoffman (U.S. Patent Pub. No. 2017/0059514) of record.
	Regarding Claim 10
	Cheng as modified by Shimoyama, Saito, and Sachs discloses Claim 9. 
Cheng as modified by Shimoyama, Saito, and Sachs fails to disclose “the second structure has an open annular tertiary structure”.
	FIG. 2 of Hoffman discloses a similar sensor, wherein the second structure (35) has an open annular tertiary structure [0302]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Hoffman. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of forming electrical connection between the source and drain electrodes (Para. 302 of Hoffman).

	Regarding Claim 11
	Modified Cheng discloses each of the first detector and the second detector includes: 20a first substance provided between the first structure and the second structure and selectively bonds to the first ion, and a second substance provided between the first structure and the second structure and selectively 25bonds to a substance in which the first ion and the first substance bond each other.

Claims 12-14 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Shimoyama, Saito, Sachs and Hoffman, in view of Fromherz (U.S. Patent No. 6,570,196) of record.
	Regarding Claim 12
	Cheng as modified by Shimoyama, Saito, Sachs and Hoffman discloses Claim 11. 
Cheng as modified by Shimoyama, Saito, Sachs and Hoffman fails to disclose “a second ion-channel receptor provided in the lipid”.
	FIG. 1 of Fromherz discloses a similar sensor, comprising a second ion-channel receptor provided in the lipid (Col. 3, Lines 36-63). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Fromherz. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of forming molecular sensor (Col. 3, Lines 36-63 of Fromherz).

	Regarding Claim 13
	Modified Cheng discloses the second structure forms an ion channel through which a second ion being different type from the first ion passes, when the detection target adheres to the second ion-channel receptor.

	Regarding Claim 14
	Modified Cheng discloses each of the first detector and the second detector includes two first structures, and with respect to each of the first detector and the 

	Regarding Claim 20
	FIG. 2 of Sachs discloses the vesicles is one.

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Shimoyama, Saito and Sachs, in view of Rojas (U.S. Patent Pub. No. 2015/0260724) of record.
	Regarding Claim 19
	Cheng as modified by Shimoyama, Saito and Sachs discloses Claim 18. 
Cheng as modified by Shimoyama, Saito and Sachs fails to disclose “the gas includes an odor molecule”.
	FIG. 2 of Rojas discloses a similar sensor, wherein the gas includes an odor molecule [0011]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Rojas. The .

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892